DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are canceled. Claims 13-21 are new. Currently, claims 13-21 are pending in the application.
Priority
Examiner acknowledges the following data:
 Parent Data
16856523, filed 04/23/2020 is a continuation of 16436081, filed 06/10/2019, now U.S. Patent #10674038. 
16436081 is a continuation of 16013134, filed 06/20/2018, now U.S. Patent #10356279. 
Claims foreign priority to 2017-126519, filed 06/28/2017.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 04/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morii (US 2015/0324675) in view of Yamada (US 2015/0082423)
Regarding claim 13, Morii discloses printing apparatus (fig. 2 item 101, MFP) comprising: 
a memory device that stores a set of instructions (A random access memory (RAM) 202 is a system network memory for the CPU 201 to operate. The RAM 202 also serves as a program memory for recording a program, [0039]); and 
at least one processor (fig. 2 item 201, CPU) configured to function as (CPU 201 is a processor that controls the entire system. A random access memory (RAM) 202 is a system network memory for the CPU 201 to operate, [0039]): 
a login unit (fig. 6, UI screen) configured to display a plurality of icons for login for each registered user (authentication screen 800 displays an icon “user1 icon, user2 icon and user3 icon” for login for each registered user, [0062]-[0063]), accept a login request for a corresponding user in accordance with an icon being selected (user authentication screen 800 intended for user authentication using icon selection, [0066]), and the user log in the printing apparatus upon accepting the login request (after selecting one of the icons “user1 icon, user2 icon and user3 icon”, authenticated user is permitted to use the MFP, [0062]-[0067], [0078]); and 
an authentication information request unit configured to, upon accepting the login request, display on a display unit a inputting screen for inputting the authentication information to allow the user to input the authentication information (system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106]), 
wherein the authentication information request unit does not display on the display unit the inputting screen for inputting the authentication information in a case where not forcing inputting of the authentication information (system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106], since system displays input screen where it inputs authentication information, this scenario cannot take place simultaneously, thus the system displays input screen where it is to input authentication information).
Morii does not specifically disclose concept of make the user log in the apparatus upon accepting the login request.
However, Yamada specifically teaches concept of make the user log in the apparatus upon accepting the login request (PIN code (authentication information) input requirement (make) requiring (make) input of a PIN code, upon requesting setting information relating to PIN code input requirement, PIN code digit number, [0063]-[0065]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Morii concept of make the user log in the 

Regarding claim 16, Morii discloses printing apparatus (fig. 2 item 101, MFP), wherein 
Morii does not specifically disclose concept of the authority of the user is set in accordance with a user type.
However, Yamada specifically teaches concept of the authority of the user is set in accordance with a user type (allow user to log in based on whether user is set as a requirement (user type) ie user authentication is required or not required (user type) ie user authentication is not required, [0064]-[0065]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Morii with concept of the authority of the user is set in accordance with a user type of Yamada.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information security and usability of the terminal used for accessing/using information stored in the information storage apparatus, (Yamada, [0010])

Regarding claim 17, Morii discloses printing apparatus (fig. 2 item 101, MFP), wherein 
(system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106]).

Regarding claim 18, Morii discloses printing apparatus (fig. 2 item 101, MFP), wherein 
the authentication information request unit does not request input of the authentication information in the login processing for a user for which the authentication information is not set(system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106], since system displays input screen where it inputs authentication information, this scenario cannot take place simultaneously, thus the system displays input screen where it is to input authentication information).

Regarding claim 19, Morii discloses printing apparatus (fig. 2 item 101, MFP), wherein 
the at least one processor (fig. 2 item 201, CPU) is further configured to function as a setting unit configured to set to force setting of authentication information in association with a type of a user registration method (system determines whether to display authentication screen 800 displaying icon “user1 icon, user2 icon and user3 icon” for login for each registered user, [0062]-[0063)
Morii does not specifically disclose concept of the at least one processor is further configured to function as a setting unit configured to set whether to force setting of authentication information in association with a type of a user registration method.
However, Yamada specifically teaches concept of the at least one processor is further configured to function as a setting unit configured to set whether to force setting of authentication information in association with a type of a user registration method (system determines whether to display authentication information input screen for user to input as a requirement for authentication (set authentication information) before login, [0064]-[0065]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Morii with concept of the at least one processor is further configured to function as a setting unit configured to set whether to force setting of authentication information in association with a type of a user registration method of Yamada.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information security and 

Regarding claim 20, Morii discloses method of controlling a printing apparatus (fig. 2 item 101, MFP), the method comprising: 
displaying a plurality of icons for login for each registered user (authentication screen 800 displays an icon “user1 icon, user2 icon and user3 icon” for login for each registered user, [0062]-[0063]), accepting a login request for a corresponding user in accordance with an icon being selected (user authentication screen 800 intended for user authentication using icon selection, [0066]), and the user log in the printing apparatus upon accepting the login request (after selecting one of the icons “user1 icon, user2 icon and user3 icon”, authenticated user is permitted to use the MFP, [0062]-[0067], [0078]);
upon accepting the login request, displaying on a display unit a inputting screen for inputting the authentication information to allow the user to input the authentication information (system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106]); and 
not displaying on the display unit the inputting screen for inputting the authentication information in a case where not forcing inputting of the authentication (system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106], since system displays input screen where it inputs authentication information, this scenario cannot take place simultaneously, thus the system displays input screen where it is to input authentication information).
Morii does not specifically disclose concept of making the user log in the apparatus upon accepting the login request.
However, Yamada specifically teaches concept of making the user log in the apparatus upon accepting the login request (PIN code (authentication information) input requirement (make) requiring (make) input of a PIN code, upon requesting setting information relating to PIN code input requirement, PIN code digit number, [0063]-[0065]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Morii concept of making the user log in the apparatus upon accepting the login request of Yamada.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information security and usability of the terminal used for accessing/using information stored in the information storage apparatus, (Yamada, [0010])

Regarding claim 21, Morii discloses non-transitory computer-readable storage medium storing a computer program for causing a computer to execute each step in a method of controlling an printing apparatus (fig. 2 item 101, MFP), the method comprising (system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP would be obvious to have non-transitory computer-readable storage medium storing a computer program for causing a computer to execute each step in a method of controlling an printing apparatus, [0062]-[0067], [0076], [0078], [0098]-[0106]): 
displaying a plurality of icons for login for each registered user (authentication screen 800 displays an icon “user1 icon, user2 icon and user3 icon” for login for each registered user, [0062]-[0063]), accepting a login request for a corresponding user in accordance with an icon being selected (user authentication screen 800 intended for user authentication using icon selection, [0066]), and the user log in the printing apparatus upon accepting the login request (after selecting one of the icons “user1 icon, user2 icon and user3 icon”, authenticated user is permitted to use the MFP, [0062]-[0067], [0078]); 
upon accepting the login request, displaying on a display unit a inputting screen for inputting the authentication information to allow the user to input the authentication information (system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106]); and 
not displaying on the display unit the inputting screen for inputting the authentication information in a case where not forcing inputting of the authentication information (system request user authentication by displaying UI screen for login, upon user selects one of the icons “user1 icon, user2 icon and user3 icon”, when system displays UI screen for user to input authentication information user name and password to login in, user inputs authentication information user name and password to login in permitting user to use the MFP, [0062]-[0067], [0076], [0078], [0098]-[0106], since system displays input screen where it inputs authentication information, this scenario cannot take place simultaneously, thus the system displays input screen where it is to input authentication information).
Morii does not specifically disclose concept of making the user log in the apparatus upon accepting the login request.
However, Yamada specifically teaches concept of making the user log in the apparatus upon accepting the login request (PIN code (authentication information) input requirement (make) requiring (make) input of a PIN code, upon requesting setting information relating to PIN code input requirement, PIN code digit number, [0063]-[0065]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Morii concept of making the user log in the 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morii (US 2015/0324675) in view of Yamada (US 2015/0082423) and further in view of Yamamoto (US 2015/0193417).
Regarding claim 14, Morii discloses printing apparatus (fig. 2 item 101, MFP), wherein 
the at least one processor (fig. 2 item 201, CPU) is further configured to function as: 
Morii and Yamada do not specifically disclose concept of register unit configured to, upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically register the user in accordance with user information included in the print job, and 
wherein the register unit controls whether to register the user in accordance with an authority of the user.
However, Yamamoto specifically teaches concept of concept of register unit configured to, upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically register the user in accordance with user information included in the print job (when receiving an instruction for printing (upon accepting a print job from an external apparatus for performing printing in the image processing apparatus), system automatically registers user information included in the submission document for printing, (automatically register the user in accordance with user information included in the print job, [0011], [0056]-[0061]), and 
wherein the register unit controls whether to register the user in accordance with an authority of the user (system automatically registers user information included in the submission document for printing, (automatically register the user in accordance with user information included in the print job, [0011], [0056]-[0061]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Morii with concept of make the user log in the apparatus upon accepting the login request of Yamada and concept of register unit configured to, upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically register the user in accordance with user information included in the print job of Yamamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information security and usability of the terminal used for accessing/using information stored in the information storage apparatus, (Yamada, [0010])

Regarding claim 15, Morii discloses printing apparatus (fig. 2 item 101, MFP), further comprising 
a storage unit configured to store information to permit automatic registration for each user authority (fig. 9, user information management unit 304 stores authentication information user name and password to automatically register user permitting (authority) user to use the MFP, [0062]-[0067], [0078], [0098]-[0106]), and 
the register unit further, for the authority of the user, in a case where the information stored in the storage unit indicates permitting the automatic registration (fig. 9, user information management unit 304 stores authentication information user name and password to automatically register user permitting (authority) user to use the MFP, [0062]-[0067], [0078], [0098]-[0106]), automatically registers the user, and otherwise does not automatically register the user (fig. 9, user information management unit 304 stores authentication information user name and password to automatically register user permitting (authority) user to use the MFP, [0062]-[0067], [0078], [0098]-[0106], since system registers user, this scenario cannot take place simultaneously, thus the system registers user).
Morii and Yamada do not specifically disclose concept of storage unit configured to store information on whether to permit automatic registration for each user authority;
However, Yamamoto specifically teaches concept of storage unit configured to store information on whether to permit automatic registration for each user authority;
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Morii with concept of make the user log in the apparatus upon accepting the login request of Yamada and concept of storage unit configured to store information on whether to permit automatic registration for each user authority of Yamamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information security and usability of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677